DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 06/30/2021, in which claims 1-4, 7-8, 12, 16 were amended, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. 20170053865) in view of Martin et al. (US Pat. 6514844), Li et al. (US Pub. 20150091181) and Bajaj et al. (US Pub. 20180308685).
Regarding claims 8 and 12, Lin et al. discloses in Fig. 4A-4C a method comprising: 
forming a first layer of a multi-layer interconnect (MLI) structure, wherein the first layer includes a first metal line [134] and a first dielectric [120]; 

after forming the second dielectric layer [410], forming a third dielectric layer [420] over the first dielectric [120] and the second dielectric layer [410], wherein the third dielectric layer [420] abuts a sidewall of the second dielectric layer [410]; 
etching an opening [435a] in the top surface of the second dielectric layer [410] to expose the first metal line [314]; 
forming a conductive via [lower portion of 234 formed in 435a] in the opening [435a]; and 
after forming a second layer [430 and upper portion of 234 formed in 435b] of the MLI structure over the conductive via [lower portion of 234 formed in 435a].
Lin et al. fails to disclose
planarizing the third dielectric layer to expose a top surface of the second dielectric layer; 
selectively etching an opening in the exposed top surface of the second dielectric layer to expose the first metal line; 
forming a conductive via in the opening; and 
after forming the conductive via, forming a second layer of the MLI structure over the conductive via.
Li et al. discloses in Fig. 7-Fig. 8

Martin et al. discloses in Fig. 3-Fig. 9
selectively etching an opening [420] in the exposed top surface of the second dielectric layer [330] to expose the first metal line [140]; 
forming a conductive via [800] in the opening [420]; and 
after forming the conductive via [800], forming a second layer [900, 925 and 935] of the MLI structure over the conductive via [800].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Martin et al. and Li et al. into the method of Lin et al. to include planarizing the third dielectric layer to expose a top surface of the second dielectric layer; selectively etching an opening in the exposed top surface of the second dielectric layer to expose the first metal line; forming a conductive via in the opening; and after forming the conductive via, forming a second layer of the MLI structure over the conductive via. The ordinary artisan would have been motivated to modify Lin et al. in the above manner for the purpose of providing suitable processes prior to the etching the opening so that an upper surface of the dielectric cap is coplanar with the third dielectric and providing a planar surface for the subsequent deposition processes; providing suitable single damascene process to form different layers of MLI structure. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

introducing a first chemical to a top surface of the first metal line and a top surface of the first dielectric, wherein the first chemical creates dangling bonds on the top surface of the first dielectric; 
providing a treatment to the dangling bonds on the top surface of the first dielectric, wherein the treatment generates hydrophobic bonds; 
introducing the silicon-containing precursor gas to the top surface of the first dielectric including the hydrophobic bonds and to the top surface of the first metal line to selectively grow the second dielectric layer over the first metal line;
wherein the introducing the first chemical includes introducing an aqueous acid and wherein the providing the treatment includes introducing at least one of Bis(trimethylsilyl)amine, hexamethyldisilazane (HMDS), tetramethyldisilazane (TMDS), trimethylchlorosilane (TMCS), dimethyldichlorosilane (DMDCS), or methyltrichlorosilane (MTCS).
Bajaj et al. discloses in Fig. 2A-2E, paragraph [0021], [0025]-[0035]
introducing a first chemical to a top surface of the first conductive line [224] and a top surface of the first dielectric [214 and 218], wherein the first chemical creates dangling bonds on the top surface of the first dielectric [214 and 218][paragraph [0025]-[0030]]; 
providing a treatment to the dangling bonds on the top surface of the first dielectric [214 and 218], wherein the treatment generates hydrophobic bonds [240][paragraph [0031]-[0035]]; 

wherein the introducing the first chemical includes introducing an aqueous acid and wherein the providing the treatment includes introducing at least one of Bis(trimethylsilyl)amine, hexamethyldisilazane (HMDS), tetramethyldisilazane (TMDS), trimethylchlorosilane (TMCS), dimethyldichlorosilane (DMDCS), or methyltrichlorosilane (MTCS) [paragraph [0027]-[0029]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Bajaj et al. into the method of Lin et al. to include introducing a first chemical to a top surface of the first metal line and a top surface of the first dielectric, wherein the first chemical creates dangling bonds on the top surface of the first dielectric; providing a treatment to the dangling bonds on the top surface of the first dielectric, wherein the treatment generates hydrophobic bonds; introducing the silicon-containing precursor gas to the top surface of the first dielectric including the hydrophobic bonds and to the top surface of the first metal line to selectively grow the second dielectric layer over the first metal line; wherein the introducing the first chemical includes introducing an aqueous acid and wherein the providing the treatment includes introducing at least one of Bis(trimethylsilyl)amine, hexamethyldisilazane (HMDS), tetramethyldisilazane (TMDS), trimethylchlorosilane (TMCS), dimethyldichlorosilane (DMDCS), or methyltrichlorosilane (MTCS). The ordinary artisan would have been motivated to modify Lin et al. in the above manner for KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 10, Li discloses in Fig. 9 and paragraph [0041]
wherein the selectively etching the opening in the second dielectric layer [702] includes performing an etching process that etches the second dielectric layer [702] with at least 50% greater selectivity than the third dielectric layer [302];
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Li et al. into the method of Lin et al. to include wherein the selectively etching the opening in the second dielectric layer includes performing an etching process that etches the second dielectric layer with at least 50% greater selectivity than the third dielectric layer. The ordinary artisan would have been motivated to modify Lin et al. in the above manner for the purpose of providing etch selectivity of the second and third dielectric layers to enhance the reliability of a process of forming a via structure to prevent yield degradation due to undesired electrical opens or undesired shorting between contact line in Mx+1 layer and metal line in Mx layer [paragraph [0048] of Li et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Further, the ordinary artisan In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 11, Martin et al. discloses in Fig. 4-Fig. 5 wherein the selectively etching the opening [420] in the exposed top surface of the second dielectric layer [330] to expose the first metal line [140] provides a top surface of the opening [420] planar with a top surface of the second dielectric layer [430].

Regarding claim 13, Li et al. discloses 
wherein the planarizing the third dielectric layer [302] to expose a planarized top surface of the third dielectric layer [302], wherein the selective etching the opening is performed on the exposed top surface of the second dielectric layer [702] and the exposed planarized top surface of the third dielectric layer [302].

Regarding claims 14-15, Lin et al. discloses in paragraph [0053]-[0054]

wherein the silicon nitride [410] does not interface the first dielectric layer [120].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. 20170053865) in view of Martin et al. (US Pat. 6514844), Li et al. (US Pub. 20150091181) and Bajaj et al. (US Pub. 20180308685) as applied to claim 8 and further in view of Roehner et al. (US Pub. 20150177310).
Regarding claim 9, Lin et al. fails to disclose
wherein the forming the second layer of the MLI structure includes depositing a fourth dielectric layer and forming a second metal line in the fourth dielectric layer, and wherein the conductive via interconnects the second metal line and the first metal line and wherein the second metal line interfaces a top surface of the third dielectric layer.
Martin et al. discloses 
wherein the forming the second layer [900, 925 and 935] of the MLI structure includes depositing a fourth dielectric layer [925 and 935] and forming a second metal line [900] in the fourth dielectric layer [925 and 935], and wherein the conductive via [800] interconnects the second metal line [900] and the first metal line [140].
Roehner et al. discloses in Fig. 10B-10E, paragraph [0066], [0070]-[0075]
wherein the forming the second layer [M2] of the MLI structure includes depositing a fourth dielectric layer [124] and forming a second metal line in the fourth dielectric layer [124], and wherein the conductive via [V2] interconnects the second 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Martin et al. and Roehner et al. into the method of Lin et al. to include wherein the forming the second layer of the MLI structure includes depositing a fourth dielectric layer and forming a second metal line in the fourth dielectric layer, and wherein the conductive via interconnects the second metal line and the first metal line and wherein the second metal line interfaces a top surface of the third dielectric layer. The ordinary artisan would have been motivated to modify Lin et al. in the above manner for the purpose of providing suitable single damascene process to form via layers and metal layers of MLI structure; providing suitable configuration of via layers and metal layers of MLI structure. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 20150091181) in view of Roehner et al. (US Pub. 20150177310), Ke et al. (US Pub. 20180366317) and Bajaj et al. (US Pub. 20180308685).
Regarding claim 16, Li et al. discloses in Fig. 7-Fig. 10 a method of fabricating a semiconductor device, comprising: 
forming a conductive line [102] and a first dielectric layer [104] over a substrate, wherein the first dielectric layer [104] has a top surface that is level with a top surface of the conductive line [102][paragraph [0027]-[0028], [0030]]; 

etching the second dielectric layer [702] selectively to the third dielectric layer [302] to form an opening; 
filling the opening with a conductive material thereby forming a via [1010] extending through the second dielectric layer [702] wherein the via [1010] has at least one sidewall defined by the third dielectric layer [302], the via [1010] coupled to the conductive line [102]; and 
depositing a second metal line [1008] coupled to the via [1010].
Li fails to disclose
growing the first dielectric composition on the top surface of the conductive line to form the second dielectric layer comprising:
introducing diluted hydro-fluoride to a top surface of the first dielectric layer to provide a pre-treated surface; 
introducing a process gas of at least one of Bis(trimethylsilyl)amine, hexamethyldisilazane (HMDS), tetramethyldisilazane (TMDS), trimethylchlorosilane (TMCS), dimethyldichlorosilane (DMDCS), or methyltrichlorosilane (MTCS) to the pre-treated surface to form an inhibitor film; 
selectively growing the first dielectric composition on the top surface of the conductive line while the inhibitor film is disposed on the first dielectric layer.

growing the first dielectric composition on the top surface of the conductive line [20] to form the second dielectric layer [40] comprising selectively growing a first dielectric composition on the top surface of the conductive line [20].
Bajaj et al. discloses in Fig. 2A-2E, paragraph [0021], [0025]-[0035]
selectively growing a silicon containing composition on the top surface of the conductive line [224] comprising:
introducing diluted hydro-fluoride to a top surface of the first dielectric layer [214 and 218] to provide a pre-treated surface [paragraph [0025]-[0030]]; 
introducing a process gas of at least one of Bis(trimethylsilyl)amine, hexamethyldisilazane (HMDS), tetramethyldisilazane (TMDS), trimethylchlorosilane (TMCS), dimethyldichlorosilane (DMDCS), or methyltrichlorosilane (MTCS) to the pre-treated surface to form an inhibitor film [240][paragraph [0031]-[0035]]; 
selectively growing the silicon containing composition [250] on the top surface of the conductive line [224] while the inhibitor film [240] is disposed on the first dielectric layer [218 and 214].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ke et al. and Bajaj et al. into the method of Lin et al. to include growing the first dielectric composition on the top surface of the conductive line to form the second dielectric layer comprising: introducing diluted hydro-fluoride to a top surface of the first dielectric layer to provide a pre-treated surface; introducing a process gas of at least one of Bis(trimethylsilyl)amine, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Li et al. fails to disclose
the second metal line disposed directly on the third dielectric layer.
Roehner et al. discloses in Fig. 10C-10E
the second metal line [M1 or M2] disposed directly on the third dielectric layer [121 or 123].
Further, Roehner et al. disclose that only metal line is formed on the fourth dielectric layer directly deposited on the third dielectric layer. Therefore, incorporating the teachings of Roehner et al. into the method of Li would result to the fourth dielectric layer 802 including only metal line 1008 directly on the third dielectric layer [302].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Roehner et al. into KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 17 and 18, Li et al. discloses in paragraph [0043] 
wherein the filling the opening with conductive material includes depositing a barrier layer [liner] and a conductor layer [1004];
wherein the barrier layer includes tantalum.

Regarding claim 19, Li et al. discloses in paragraph [0037]-[0038]
growing the second dielectric layer [702] includes growing silicon nitride.
Ke et al. discloses growing the second dielectric layer comprising selectively growing the second dielectric layer.
Thus the combination of Li et al. and Ke et al. result to limitation of claim 19.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub. 20150091181) in view of Roehner et al. (US Pub. 20150177310), Ke et al. (US Pub. 20180366317) and Bajaj et al. (US Pub. 20180308685) as applied to claim 16 above and further in view of Jeong (US Pat. 6251790)

wherein the depositing the second metal line coupled to the via includes depositing another conductive material over the second dielectric layer and the third dielectric layer and patterning the another conductive material form the second metal line.
Roehner et al. in paragraph [0072] the metal lines may be formed using a subtractive process or an additive process such as a damascene process.  For example, aluminum is deposited using a subtractive process while copper is deposited using an additive process.  In a subtractive process, a blanket layer of metal is deposited, which is then structured using lithography and etch process.  In contrast, in an additive process, an insulating layer is patterned to form openings, which are then filled with a metal.
For further providing illustration for the subtractive process, Jeong is cited.
Jeong discloses in Fig. 10A-10B
wherein the depositing the second metal line [308] coupled to the via [307] includes depositing another conductive material over the second dielectric layer [306] and the third dielectric layer [upper portion of 300] and patterning the another conductive material form the second metal line [308].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Roehner et al. and Jeong into the method of Li et al. to include wherein the depositing the second metal line coupled to the via includes depositing another conductive material over the second dielectric layer and the third dielectric layer and patterning the another conductive KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendment to the claims and arguments were persuasive. Specifically, prior art of record does not fairly disclose or make obvious the claimed method as a whole. The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the limitations of “depositing a third dielectric layer over the first dielectric layer and adjacent the silicon nitride material, wherein the third dielectric layer has a different composition than the silicon nitride material and extends to at least the first height; etching an opening having the first height in the silicon nitride material to expose a top surface of the conductive line; filling the opening with a conductive material to form a via, wherein the via has the first height and extends from the top surface of the conductive line” of claim 1 in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Claims 2-7 are allowable based on their dependence on claim 1, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822